Name: Commission Regulation (EU) NoÃ 814/2013 of 2Ã August 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for water heaters and hot water storage tanks Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  energy policy;  electrical and nuclear industries;  electronics and electrical engineering;  marketing;  technology and technical regulations
 Date Published: nan

 6.9.2013 EN Official Journal of the European Union L 239/162 COMMISSION REGULATION (EU) No 814/2013 of 2 August 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for water heaters and hot water storage tanks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products (1) and in particular Article 15(1) thereof, After consulting the Ecodesign Consultation Forum, Whereas: (1) Under Directive 2009/125/EC ecodesign requirements should be set by the Commission for energy-related products representing significant volumes of sales and trade, having a significant environmental impact and presenting significant potential for improvement through design in terms of their environmental impact, without entailing excessive costs. (2) Article 16(2)(a) of Directive 2009/125/EC provides that, in accordance with the procedure referred to in Article 19(3) and the criteria set out in Article 15(2), and after consulting the Ecodesign Consultation Forum, the Commission should, as appropriate, introduce implementing measures for products offering a high potential for cost-effective reduction of greenhouse gas emissions, such as for water heating equipment. (3) The Commission has carried out a preparatory study on the technical, environmental and economic aspects of water heaters and hot water storage tanks typically used in the domestic and commercial sector. The study was devised together with stakeholders and interested parties from the Union and third countries, and the results have been made publicly available. (4) The environmental aspects of water heaters that have been identified as significant for the purposes of this Regulation are energy consumption in the use phase and (for heat pump water heaters) sound power levels. In addition, for water heaters using fossil fuels, emissions of nitrogen oxides, carbon monoxide and hydrocarbons are also identified as significant environmental aspects. The significant environmental aspect of hot water storage tanks is energy consumption due to their standing losses. (5) It is not appropriate to set ecodesign requirements for emissions of carbon monoxide and hydrocarbons as no suitable European measurement methods are as yet available. With a view to developing such measurement methods, the Commission mandated the European standardisation organisations to consider ecodesign requirements for those emissions during the review of this Regulation. National provisions for ecodesign requirements on emissions of carbon monoxides and hydrocarbons of water heaters may be maintained until the corresponding Union ecodesign requirements enter into force. The provisions of Directive 2009/142/EC of the European Parliament and of the Council of 30 November 2009 relating to appliances burning gaseous fuels (2), which limit the combustion products of appliances burning gaseous fuels in relation to health and safety, are not affected. (6) The preparatory study shows that requirements regarding the other ecodesign parameters referred to in Annex I, Part 1 to Directive 2009/125/EC are not necessary in the case of water heaters and hot water storage tanks. In particular, greenhouse gas emissions related to refrigerants used in heat pump water heaters for heating todays European building stock are not identified as significant. The appropriateness of setting ecodesign requirements for these greenhouse gas emissions will be reassessed when reviewing this Regulation. (7) The scope of this Regulation should be limited to water heaters which are dedicated to providing hot drinking and sanitary water. (8) Water heaters that are designed for using gaseous or liquid fuels predominantly (more than 50 %) produced from biomass have specific technical characteristics which require further technical, economic and environmental analyses. Depending on the outcome of the analyses, ecodesign requirements for those water heaters should be set at a later stage, if appropriate. (9) Annual energy consumption related to water heaters and hot water storage tanks was estimated to have been 2 156 PJ (51 Mtoe) in the Union in 2005, corresponding to 124 Mt CO2 emissions. Unless specific measures are taken, annual energy consumption is expected to be 2 243 PJ in 2020. Annual emissions of nitrogen oxides related to water heaters and hot water storage tanks were estimated to have been 559 kt SOx equivalent in the Union in 2005. Unless specific measures are taken, annual emissions are expected to be 603 kt SOx equivalent in 2020. The preparatory study shows that the use-phase energy consumption and the nitrogen oxides emissions of water heaters can be significantly reduced. (10) The energy consumption of water heaters and hot water storage tanks can be reduced by applying existing cost-effective non-proprietary technologies which lead to a reduction in the combined costs of purchasing and operating these products. (11) The combined effect of the ecodesign requirements set out in this Regulation and the Commission Delegated Regulation (EU) No 812/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device (3) is expected to result by 2020 in estimated annual energy savings of about 450 PJ (11 Mtoe), corresponding to around 26 Mt CO2 emissions, and a reduction in annual nitrogen oxides emissions of some 130 kt SOx equivalent, compared to what would happen if no measures were taken. (12) Ecodesign requirements should harmonise energy consumption, sound power level and nitrogen oxides emission requirements for water heaters, and requirements for standing losses of hot water storage tanks throughout the Union, thus helping to make the internal market operate better and to improve the environmental performance of these products. (13) The ecodesign requirements should not affect the functionality or affordability of water heaters or hot water storage tanks from the end-users perspective and should not negatively affect health, safety or the environment. (14) The ecodesign requirements should be introduced gradually to give manufacturers a sufficient timeframe to redesign their products subject to this Regulation. The timing should be such that cost impact for manufacturers, in particular for small and medium-sized enterprises, is taken into account, while ensuring timely achievement of the objectives of this Regulation. (15) Product parameters should be measured and calculated using reliable, accurate and reproducible methods which take into account recognised state-of-the-art measurement and calculation methods, including, where available, harmonised standards adopted by the European standardisation organisations under a request from the Commission, in accordance with the procedures laid down in the Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation (4). (16) In accordance with Article 8(2) of Directive 2009/125/EC, this Regulation specifies which conformity assessment procedures apply. (17) To facilitate compliance checks, manufacturers should provide information in the technical documentation referred to in Annexes IV and V to Directive 2009/125/EC in so far as that information relates to the requirements laid down in this Regulation. (18) To further limit the environmental impact of water heaters and hot water storage tanks, manufacturers should provide information on disassembly, recycling and/or disposal. (19) In addition to the legally binding requirements laid down in this Regulation, indicative benchmarks for best available technologies should be identified to ensure that information on the life-cycle environmental performance of water heaters and hot water storage tanks is widely available and easily accessible. (20) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 19(1) of Directive 2009/125/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes ecodesign requirements for the placing on the market and/or putting into service of water heaters with a rated heat output  ¤ 400 kW and hot water storage tanks with a storage volume  ¤ 2 000 litres, including those integrated in packages of water heater and solar device as defined in Article 2 of Delegated Regulation (EU) No 812/2013. 2. This Regulation shall not apply to: (a) water heaters specifically designed for using gaseous or liquid fuels predominantly produced from biomass; (b) water heaters using solid fuels; (c) water heaters within the scope of Directive 2010/75/EU of the European Parliament and of the Council (5); (d) combination heaters as defined in Article 2 of Commission Regulation (EU) No 813/2013 (6); (e) water heaters which do not meet at least the load profile with the smallest reference energy, as specified in Annex III, Table 1; (f) water heaters designed for making hot drinks and/or food only; (g) heat generators designed for water heaters and water heater housings to be equipped with such heat generators placed on the market before 1 January 2018 to replace identical heat generators and identical water heater housings. The replacement product or its packaging shall clearly indicate the water heater for which it is intended. Article 2 Definitions In addition to the definitions set out in Article 2 of Directive 2009/125/EC, the following definitions shall apply for the purposes of this Regulation: (1) water heater means a device that (a) is connected to an external supply of drinking or sanitary water; (b) generates and transfers heat to deliver drinking or sanitary hot water at given temperature levels, quantities and flow rates during given intervals; and (c) is equipped with one or more heat generators; (2) heat generator means the part of a water heater that generates the heat using one or more of the following processes: (a) combustion of fossil fuels and/or biomass fuels; (b) use of the Joule effect in electric resistance heating elements; (c) capture of ambient heat from an air source, water source or ground source, and/or waste heat; whereby a heat generator designed for a water heater and a water heater housing to be equipped with such a heat generator shall be also considered a water heater; (3) water heater housing means the part of a water heater designed to have a heat generator fitted; (4) rated heat output means the declared heat output of the water heater when providing water heating at standard rating conditions, expressed in kW; (5) storage volume (V) means the rated volume of a hot water storage tank or a storage water heater, expressed in litres; (6) standard rating conditions means the operating conditions of water heaters for establishing the rated heat output, water heating energy efficiency, sound power level and nitrogen oxide emissions, and of hot water storage tanks for establishing the standing loss; (7) biomass means the biodegradable fraction of products, waste and residues from biological origin from agriculture (including vegetal and animal substances), forestry and related industries including fisheries and aquaculture, as well as the biodegradable fraction of industrial and municipal waste; (8) biomass fuel means a gaseous or liquid fuel produced from biomass; (9) fossil fuel means a gaseous or liquid fuel of fossil origin; (10) conventional water heater means a water heater that generates heat using the combustion of fossil and/or biomass fuels and/or the Joule effect in electric resistance heating elements; (11) heat pump water heater means a water heater using ambient heat from an air source, water source or ground source, and/or waste heat for heat generation; (12) solar water heater means a water heater equipped with one or more solar collectors, solar hot water storage tanks, heat generators and possibly pumps in the collector loop and other parts; a solar water heater is placed on the market as one unit; (13) hot water storage tank means a vessel for storing hot water for water and/or space heating purposes, including any additives, which is not equipped with any heat generator except possibly one or more back-up immersion heaters; (14) back-up immersion heater means a Joule effect electric resistance heater that is part of a hot water storage tank and generates heat only when the external heat source is disrupted (including during maintenance periods) or out of order, or that is part of a solar hot water storage tank and provides heat when the solar heat source is not sufficient to satisfy required comfort levels; (15) water heating energy efficiency (Ã ·wh ) means the ratio between the useful energy provided by a water heater and the energy required for its generation, expressed in %; (16) sound power level (LWA ) means the A-weighted sound power level, indoors and/or outdoors, expressed in dB; (17) standing loss (S) means the heating power dissipated from a hot water storage tank at given water and ambient temperatures, expressed in W; (18) conversion coefficient (CC) means a coefficient reflecting the estimated 40 % average EU generation efficiency referred to in Directive 2012/27/EU of the European Parliament and of the Council (7); the value of the conversion coefficient is CC = 2,5. For the purposes of Annexes II to VI, additional definitions are set out in Annex I. Article 3 Ecodesign requirements and timetable 1. The ecodesign requirements for water heaters and hot water storage tanks are set out in Annex II. 2. Each ecodesign requirement shall apply in accordance with the following timetable: (a) from 26 September 2015: (i) water heaters shall meet the requirements set out in Annex II, points 1.1(a), 1.2, 1.3, 1.4 and 1.6; (ii) hot water storage tanks shall meet the requirements set out in Annex II, point 2.2; (b) from 26 September 2017: (i) water heaters shall meet the requirements set out in Annex II, point 1.1(b); (ii) hot water storage tanks shall meet the requirements set out in Annex II, point 2.1; (c) from 26 September 2018: (i) water heaters shall meet the requirements set out in Annex II, point 1.1(c); (ii) water heaters shall meet the requirements set out in Annex II, point 1.5(a). 3. Compliance with ecodesign requirements shall be measured and calculated in accordance with the requirements set out in Annexes III and IV. Article 4 Conformity assessment 1. The conformity assessment procedure referred to in Article 8(2) of Directive 2009/125/EC shall be the internal design control set out in Annex IV to that Directive or the management system set out in Annex V to that Directive. 2. For the purposes of conformity assessment, the technical documentation shall contain the product information set out in point 1.6 of Annex II to this Regulation. Article 5 Verification procedure for market surveillance purposes When performing the market surveillance checks referred to in Article 3(2) of Directive 2009/125/EC to ensure compliance with the requirements set out in Annex II to this Regulation, the Member States authorities shall apply the verification procedure set out in Annex V to this Regulation. Article 6 Indicative benchmarks The indicative benchmarks for best-performing water heaters and hot water storage tanks available on the market at the time of entry into force of this Regulation are set out in Annex VI. Article 7 Review 1. The Commission shall review this Regulation in the light of technological progress with water heaters and hot water storage tanks and present the result of that review to the Ecodesign Consultation Forum no later than five years from the date of entry into force of this Regulation. In particular, the review shall include an assessment of the following aspects: (a) the appropriateness of setting ecodesign requirements for greenhouse gas emissions related to refrigerants; (b) on the basis of the measurement methods under development, the level of the ecodesign requirements for emissions of carbon monoxide and hydrocarbons that may be introduced; (c) the appropriateness of setting stricter ecodesign requirements for emissions of nitrogen oxides; (d) the appropriateness of setting ecodesign requirements for water heaters specifically designed for using gaseous or liquid fuels predominantly produced from biomass; (e) the validity of the conversion coefficient value; (f) the appropriateness of third party certification. 2. The Commission shall also review this Regulation in the light of technological progress with water heaters and present the result of that review to the Ecodesign Consultation Forum no later than three years from the date of entry into force of this Regulation. The review shall only include an assessment of the appropriateness of setting separate ecodesign requirements for different types of water heaters. Article 8 Transitional provisions 1. Until 26 September 2015 Member States may allow the placing on the market and/or putting into service of water heaters which are in conformity with the national provisions in force when this Regulation is adopted regarding water heating energy efficiency and sound power level. 2. Until 26 September 2018 Member States may allow the placing on the market and/or putting into service of water heaters which are in conformity with the national provisions in force when this Regulation is adopted regarding emissions of nitrogen oxides. 3. Until 26 September 2017 Member States may allow the placing on the market and/or putting into service of hot water storage tanks, which are in conformity with the national provisions in force upon adoption of this Regulation regarding standing losses. Article 9 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 285, 31.10.2009, p. 10. (2) OJ L 330, 16.12.2009, p. 10. (3) See page 83 of this Official Journal. (4) OJ L 316, 14.11.2012, p. 12. (5) OJ L 334, 17.12.2010, p. 17. (6) See page 136 of this Official Journal. (7) OJ L 315, 14.11.2012, p. 1. ANNEX I Definitions applicable for Annexes II to VI For the purposes of Annexes II to VI the following definitions shall apply: (1) storage water heater means a water heater equipped with hot water storage tank(s), heat generator(s) and possibly other parts, which are contained in a single housing; (2) load profile means a given sequence of water draw-offs, as specified in Annex III, Table 1; each water heater meets at least one load profile; (3) water draw-off means a given combination of useful water flow rate, useful water temperature, useful energy content and peak temperature, as specified in Annex III, Table 1; (4) useful water flow rate (f) means the minimum flow rate, expressed in litres per minute, for which hot water is contributing to the reference energy, as specified in Annex III, Table 1; (5) useful water temperature (Tm ), means the water temperature, expressed in degrees Celsius, at which hot water starts contributing to the reference energy, as specified in Annex III, Table 1; (6) useful energy content (Qtap ) means the energy content of hot water, expressed in kWh, provided at a temperature equal to, or above, the useful water temperature, and at water flow rates equal to, or above, the useful water flow rate, as specified in Annex III, Table 1; (7) energy content of hot water means the product of the specific heat capacity of water, the average temperature difference between the hot water output and cold water input, and the total mass of the hot water delivered; (8) peak temperature (Tp ) means the minimum water temperature, expressed in degrees Celsius, to be achieved during water draw-off, as specified in Annex III, Table 1; (9) reference energy (Qref ) means the sum of the useful energy content of water draw-offs, expressed in kWh, in a particular load profile, as specified in Annex III, Table 1; (10) maximum load profile means the load profile with the greatest reference energy that a water heater is able to provide while fulfilling the temperature and flow rate conditions of that load profile; (11) declared load profile means the load profile applied for conformity assessment; (12) daily electricity consumption (Qelec ) means the consumption of electricity over 24 consecutive hours under the declared load profile, expressed in kWh in terms of final energy; (13) daily fuel consumption (Qfuel ) means the consumption of fuels over 24 consecutive hours under the declared load profile, expressed in kWh in terms of GCV; (14) gross calorific value (GCV) means the total amount of heat released by a unit quantity of fuel when it is burned completely with oxygen and when the products of combustion are returned to ambient temperature; this quantity includes the condensation heat of any water vapour contained in the fuel and of the water vapour formed by the combustion of any hydrogen contained in the fuel; (15) smart control means a device that automatically adapts the water heating process to individual usage conditions with the aim of reducing energy consumption; (16) smart control compliance (smart) means the measure of whether a water heater equipped with smart controls fulfils the criterion set out in point 4 of Annex IV; (17) smart control factor (SCF) means the water heating energy efficiency gain due to smart control under the conditions set out in point 3 of Annex III; (18) weekly electricity consumption with smart controls (Qelec,week,smart ) means the weekly electricity consumption of a water heater with the smart control function enabled, measured under the conditions set out in point 3 of Annex III, expressed in kWh in terms of final energy; (19) weekly fuel consumption with smart controls (Qfuel,week,smart ) means the weekly fuel consumption of a water heater with the smart control function enabled, measured under the conditions set out in point 3 of Annex III, expressed in kWh in terms of GCV; (20) weekly electricity consumption without smart controls (Qelec,week ) means the weekly electricity consumption of a water heater with the smart control function disabled, measured under the conditions set out in point 3 of Annex III, expressed in kWh in terms of final energy; (21) weekly fuel consumption without smart controls (Qfuel,week ) means the weekly fuel consumption of a water heater with the smart control function disabled, measured under the conditions set out in point 3 of Annex III, expressed in kWh in terms of GCV; (22) ambient correction term (Qcor ) means a term which takes into account the fact that the place where the water heater is installed is not an isothermal place, expressed in kWh; (23) standby heat loss (Pstby ) means the heat loss of a heat pump water heater in operating modes without heat demand, expressed in kW; (24) mixed water at 40 °C (V40) means the quantity of water at 40 °C, which has the same heat content (enthalpy) as the hot water which is delivered above 40 °C at the output of the water heater, expressed in litres; (25) average climate conditions mean the temperature and global solar irradiance conditions characteristic for the city of Strasbourg; (26) annual energy consumption (Qtota ) means the annual energy consumption of a solar water heater, expressed in kWh in terms of primary energy and/or kWh in terms of GCV; (27) annual non-solar heat contribution (Qnonsol ) means the annual contribution of electricity (expressed in kWh in terms of primary energy) and/or fuel (expressed in kWh in terms of GCV) to the useful heat output of a solar water heater, taking into account the annual amount of heat captured by the solar collector and the heat losses of the solar hot water storage tank; (28) solar collector means a device designed to absorb global solar irradiance and to transfer the heat energy so produced to a fluid passing through it; it is characterised by the collector aperture area, the zero-loss efficiency, the first-order coefficient, the second-order coefficient and the incidence angle modifier; (29) global solar irradiance means the rate of total incoming solar energy, both direct and diffuse, on a collector plane with an inclination of 45 degrees and southward orientation at the Earths surface, expressed in W/m2; (30) collector aperture area (Asol ) means the maximum projected area through which unconcentrated solar radiation enters the collector, expressed in m2; (31) zero-loss efficiency (Ã ·0 ) means the efficiency of the solar collector, when the solar collector mean fluid temperature is equal to the ambient temperature; (32) first-order coefficient (a1 ) means the heat loss coefficient of a solar collector, expressed in W/(m2 K); (33) second-order coefficient (a2 ) means the coefficient measuring the temperature dependence of the first-order coefficient, expressed in W/(m2 K2); (34) incidence angle modifier (IAM) means the ratio of the useful heat output of a solar collector at a given incidence angle and its useful heat output at an incidence angle of 0 degrees; (35) incidence angle means the angle between the direction to the sun and the direction perpendicular to the solar collector aperture; (36) solar hot water storage tank means a hot water storage tank storing heat energy produced by one or more solar collectors; (37) heat generator water heating energy efficiency (Ã ·wh,nonsol ) means the water heating energy efficiency of a heat generator which is part of a solar water heater, expressed in %, established under average climate conditions and without using solar heat input; (38) auxiliary electricity consumption (Qaux ) means the annual electricity consumption of a solar water heater that is due to the pump power consumption and the standby power consumption, expressed in kWh in terms of final energy; (39) pump power consumption (solpump) means the rated electrical power consumption of the pump in the collector loop of a solar water heater, expressed in W; (40) standby power consumption (solstandby) means the rated electrical power consumption of a solar water heater when the pump and the heat generator of a solar water heater are inactive, expressed in W; (41) equivalent model means a model placed on the market with the same technical parameters set out in the applicable product information requirements of Annex II as another model placed on the market by the same manufacturer. ANNEX II Ecodesign requirements 1. ECODESIGN REQUIREMENTS FOR WATER HEATERS 1.1. Requirements for water heating energy efficiency (a) From 26 September 2015 the water heating energy efficiency of water heaters shall not fall below the following values: Declared load profile 3XS XXS XS S M L XL XXL 3XL 4XL Water heating energy efficiency 22 % 23 % 26 % 26 % 30 % 30 % 30 % 32 % 32 % 32 % In addition, for water heaters with smart being declared as 1: water heating energy efficiency calculated for smart = 0, tested under the declared load profile 19 % 20 % 23 % 23 % 27 % 27 % 27 % 28 % 28 % 28 % (b) From 26 September 2017 the water heating energy efficiency of water heaters shall not fall below the following values: Declared load profile 3XS XXS XS S M L XL XXL 3XL 4XL Water heating energy efficiency 32 % 32 % 32 % 32 % 36 % 37 % 37 % 37 % 37 % 38 % In addition, for water heaters with smart being declared as 1: water heating energy efficiency calculated for smart = 0, tested under the declared load profile 29 % 29 % 29 % 29 % 33 % 34 % 35 % 36 % 36 % 36 % (c) From 26 September 2018 the water heating energy efficiency of water heaters shall not fall below the following values: Declared load profile XXL 3XL 4XL Water heating energy efficiency 60 % 64 % 64 % 1.2. Requirements for storage volume of storage water heaters with declared load profiles 3XS, XXS, XS and S From 26 September 2015: (a) for storage water heaters with declared load profile 3XS the storage volume shall not exceed 7 litres; (b) for storage water heaters with declared load profiles XXS and XS, the storage volume shall not exceed 15 litres; (c) for storage water heaters with declared load profile S the storage volume shall not exceed 36 litres. 1.3. Requirements for mixed water at 40 °C of storage water heaters with declared load profiles M, L, XL, XXL, 3XL and 4XL From 26 September 2015 the amount of mixed water at 40 °C shall not fall below the following values: Declared load profile M L XL XXL 3XL 4XL Mixed water at 40 °C 65 litres 130 litres 210 litres 300 litres 520 litres 1 040 litres 1.4. Requirements for sound power level From 26 September 2015 the sound power level of heat pump water heaters shall not exceed the following values: Rated heat output  ¤ 6 kW Rated heat output > 6 kW and  ¤ 12 kW Rated heat output > 12 kW and  ¤ 30 kW Rated heat output > 30 kW and  ¤ 70 kW Sound power level (LWA ), indoors Sound power level (LWA ), outdoors Sound power level (LWA ), indoors Sound power level (LWA ), outdoors Sound power level (LWA ), indoors Sound power level (LWA ), outdoors Sound power level (LWA ), indoors Sound power level (LWA ), outdoors 60 dB 65 dB 65 dB 70 dB 70 dB 78 dB 80 dB 88 dB 1.5. Requirements for emissions of nitrogen oxides (a) From 26 September 2018 emissions of nitrogen oxides, expressed in nitrogen dioxide, of water heaters shall not exceed the following values:  conventional water heaters using gaseous fuels: 56 mg/kWh fuel input in terms of GCV,  conventional water heaters using liquid fuels: 120 mg/kWh fuel input in terms of GCV,  heat pump water heaters equipped with external combustion using gaseous fuels and solar water heaters using gaseous fuels: 70 mg/kWh fuel input in terms of GCV,  heat pump water heaters equipped with external combustion using liquid fuels and solar water heaters using liquid fuels: 120 mg/kWh fuel input in terms of GCV,  heat pump water heaters equipped with an internal combustion engine using gaseous fuels: 240 mg/kWh fuel input in terms of GCV,  heat pump water heaters equipped with an internal combustion engine using liquid fuels: 420 mg/kWh fuel input in terms of GCV. 1.6. Requirements for product information related to water heaters From 26 September 2015 the instruction manuals for installers and end-users, free access websites of manufacturers, their authorised representatives and importers and technical documentation for the purposes of conformity assessment pursuant to Article 4 shall contain the following elements: (a) information identifying the model(s), including equivalent models, to which the information relates; (b) the results of the measurements for the technical parameters specified in point 6 of Annex III; (c) the results of the calculations for the technical parameters specified in point 2 of Annex IV; (d) any specific precautions that shall be taken when the water heater is assembled, installed or maintained; (e) for heat generators designed for water heaters and water heater housings to be equipped with such heat generators, their characteristics, the requirements for assembly, to ensure compliance with the ecodesign requirements for water heaters and, where appropriate, the list of combinations recommended by the manufacturer; (f) information relevant for disassembly, recycling and/or disposal at end-of-life. 2. ECODESIGN REQUIREMENTS FOR HOT WATER STORAGE TANKS 2.1. Requirement for standing loss From 26 September 2017 the standing loss S of hot water storage tanks with storage volume V, expressed in litres, shall not exceed the following limit: 2.2. Requirements for product information related to hot water storage tanks From 26 September 2015 the instruction manuals for installers and end-users, the free access websites of manufacturers, their authorised representatives and importers and technical documentation for the purposes of conformity assessment pursuant to Article 4 shall contain the following elements: (a) information identifying the model(s), including equivalent models, to which the information relates; (b) the results of the measurements for the technical parameters specified in point 7 of Annex III; (c) any specific precautions that shall be taken when the hot water storage tank is assembled, installed or maintained; (d) information relevant for disassembly, recycling and/or disposal at end-of-life. ANNEX III Measurements 1. For the purposes of compliance and verification of compliance with the requirements of this Regulation, measurements shall be made using harmonised standards the reference numbers of which have been published for this purpose in the Official Journal of the European Union, or using other reliable, accurate and reproducible methods that take into account the generally recognised state-of-the-art methods. They shall meet the conditions and technical parameters set out in points 2 to 7. 2. GENERAL CONDITIONS FOR TESTING WATER HEATERS (a) Measurements shall be carried out using the load profiles set out in Table 1; (b) measurements shall be carried out using a 24-hour measurement cycle as follows:  00:00 to 06:59: no water draw-off,  from 07:00: water draw-offs according to the declared load profile,  from end of last water draw-off until 24:00: no water draw-off; (c) the declared load profile shall be the maximum load profile or the load profile one below the maximum load profile; (d) any heat generator designed for a water heater, and any water heater housing to be equipped with such a heat generator, shall be tested with an appropriate water heater housing and heat generator, respectively; (e) water heaters to be classified as off-peak water heaters are energised for a maximum period of 8 consecutive hours between 22:00 and 07:00 of the 24-hour tapping pattern. At the end of the 24-hour tapping pattern the water heaters are energised till the end of the step. Table 1 Load profiles of water heaters h 3XS XXS XS S Q tap f Tm Q tap f Tm Q tap f Tm Q tap f Tm Tp kWh l/min °C kWh l/min °C kWh l/min °C kWh l/min °C °C 07:00 0,015 2 25 0,105 2 25 0,105 3 25 07:05 0,015 2 25 07:15 0,015 2 25 07:26 0,015 2 25 07:30 0,015 2 25 0,105 2 25 0,525 3 35 0,105 3 25 07:45 08:01 08:05 08:15 08:25 08:30 0,105 2 25 0,105 3 25 08:45 09:00 0,015 2 25 09:30 0,015 2 25 0,105 2 25 0,105 3 25 10:00 10:30 11:00 11:30 0,015 2 25 0,105 2 25 0,105 3 25 11:45 0,015 2 25 0,105 2 25 0,105 3 25 12:00 0,015 2 25 0,105 2 25 12:30 0,015 2 25 0,105 2 25 12:45 0,015 2 25 0,105 2 25 0,525 3 35 0,315 4 10 55 14:30 0,015 2 25 15:00 0,015 2 25 15:30 0,015 2 25 16:00 0,015 2 25 16:30 17:00 18:00 0,105 2 25 0,105 3 25 18:15 0,105 2 25 0,105 3 40 18:30 0,015 2 25 0,105 2 25 19:00 0,015 2 25 0,105 2 25 19:30 0,015 2 25 0,105 2 25 20:00 0,105 2 25 20:30 1,05 3 35 0,42 4 10 55 20:45 0,105 2 25 20:46 21:00 0,105 2 25 21:15 0,015 2 25 0,105 2 25 21:30 0,015 2 25 0,525 5 45 21:35 0,015 2 25 0,105 2 25 21:45 0,015 2 25 0,105 2 25 Q ref 0,345 2,100 2,100 2,100 h M L XL Q tap f Tm Tp Q tap f Tm Tp Q tap f Tm Tp kWh l/min °C °C kWh l/min °C °C kWh l/min °C °C 07:00 0,105 3 25 0,105 3 25 0,105 3 25 07:05 1,4 6 40 1,4 6 40 07:15 1,82 6 40 07:26 0,105 3 25 07:30 0,105 3 25 0,105 3 25 07:45 0,105 3 25 4,42 10 10 40 08:01 0,105 3 25 0,105 3 25 08:05 3,605 10 10 40 08:15 0,105 3 25 0,105 3 25 08:25 0,105 3 25 08:30 0,105 3 25 0,105 3 25 0,105 3 25 08:45 0,105 3 25 0,105 3 25 0,105 3 25 09:00 0,105 3 25 0,105 3 25 0,105 3 25 09:30 0,105 3 25 0,105 3 25 0,105 3 25 10:00 0,105 3 25 10:30 0,105 3 10 40 0,105 3 10 40 0,105 3 10 40 11:00 0,105 3 25 11:30 0,105 3 25 0,105 3 25 0,105 3 25 11:45 0,105 3 25 0,105 3 25 0,105 3 25 12:00 12:30 12:45 0,315 4 10 55 0,315 4 10 55 0,735 4 10 55 14:30 0,105 3 25 0,105 3 25 0,105 3 25 15:00 0,105 3 25 15:30 0,105 3 25 0,105 3 25 0,105 3 25 16:00 0,105 3 25 16:30 0,105 3 25 0,105 3 25 0,105 3 25 17:00 0,105 3 25 18:00 0,105 3 25 0,105 3 25 0,105 3 25 18:15 0,105 3 40 0,105 3 40 0,105 3 40 18:30 0,105 3 40 0,105 3 40 0,105 3 40 19:00 0,105 3 25 0,105 3 25 0,105 3 25 19:30 20:00 20:30 0,735 4 10 55 0,735 4 10 55 0,735 4 10 55 20:45 20:46 4,42 10 10 40 21:00 3,605 10 10 40 21:15 0,105 3 25 0,105 3 25 21:30 1,4 6 40 0,105 3 25 4,42 10 10 40 21:35 21:45 Q ref 5,845 11,655 19,07 h XXL 3XL 4XL Q tap f Tm Tp Q tap f Tm Tp Q tap f Tm Tp kWh l/min °C °C kWh l/min °C °C kWh l/min °C °C 07:00 0,105 3 25 11,2 48 40 22,4 96 40 07:05 07:15 1,82 6 40 07:26 0,105 3 25 07:30 07:45 6,24 16 10 40 08:01 0,105 3 25 5,04 24 25 10,08 48 25 08:05 08:15 0,105 3 25 08:25 08:30 0,105 3 25 08:45 0,105 3 25 09:00 0,105 3 25 1,68 24 25 3,36 48 25 09:30 0,105 3 25 10:00 0,105 3 25 10:30 0,105 3 10 40 0,84 24 10 40 1,68 48 10 40 11:00 0,105 3 25 11:30 0,105 3 25 11:45 0,105 3 25 1,68 24 25 3,36 48 25 12:00 12:30 12:45 0,735 4 10 55 2,52 32 10 55 5,04 64 10 55 14:30 0,105 3 25 15:00 0,105 3 25 15:30 0,105 3 25 2,52 24 25 5,04 48 25 16:00 0,105 3 25 16:30 0,105 3 25 17:00 0,105 3 25 18:00 0,105 3 25 18:15 0,105 3 40 18:30 0,105 3 40 3,36 24 25 6,72 48 25 19:00 0,105 3 25 19:30 20:00 20:30 0,735 4 10 55 5,88 32 10 55 11,76 64 10 55 20:45 20:46 6,24 16 10 40 21:00 21:15 0,105 3 25 21:30 6,24 16 10 40 12,04 48 40 24,08 96 40 21:35 21:45 Q ref 24,53 46,76 93,52 3. CONDITIONS FOR TESTING THE SMART CONTROL COMPLIANCE (SMART) OF WATER HEATERS Where the manufacturer deems it appropriate to declare the value of smart as being 1, measurements of the weekly electricity and/or fuel consumption with or without smart controls shall be carried out using a two-week measurement cycle as follows:  days 1 to 5: random sequence of load profiles chosen from the declared load profile and the load profile one below the declared load profile, and smart control disabled,  days 6 and 7: no water draw-offs, and smart control disabled,  days 8 to 12: repetition of the same sequence applied for days 1 to 5, and smart control enabled,  days 13 and 14: no water draw-offs, and smart control enabled,  the difference between the useful energy content measured during days 1 to 7 and the useful energy content measured during days 8 to 14 shall not exceed 2 % of Qref of the declared load profile. 4. CONDITIONS FOR TESTING SOLAR WATER HEATERS The solar collector, solar hot water storage tank, pump in the collector loop (if applicable) and heat generator shall be tested separately. Where the solar collector and solar hot water storage tank cannot be tested separately, they shall be tested in combination. The heat generator shall be tested under the conditions set out in point 2 of this Annex. The results shall be used for the calculations set out in point 3(b) of Annex IV under the conditions set out in Tables 2 and 3. For the purpose of establishing Qtota the efficiency of the heat generator using the Joule effect in electric resistance heating elements is assumed to be 100/CC. 5. CONDITIONS FOR TESTING HEAT PUMP WATER HEATERS  Heat pump water heaters shall be tested under the conditions set out in Table 4;  heat pump water heaters which use ventilation exhaust air as the heat source shall be tested under the conditions set out in Table 5. Table 2 Average daytime temperature [ °C] January February March April May June July August September October November December Average climate conditions 2,8 2,6 7,4 12,2 16,3 19,8 21,0 22,0 17,0 11,9 5,6 3,2 Table 3 Average global solar irradiance [W/m2] January February March April May June July August September October November December Average climate conditions 70 104 149 192 221 222 232 217 176 129 80 56 Table 4 Standard rating conditions for heat pump water heaters, temperatures in dry bulb air temperature (wet bulb air temperature indicated in brackets) Heat source Outdoor air Indoor air Exhaust air Brine Water Temperature + 7 °C (+ 6 °C) + 20 °C (maximum + 15 °C) + 20 °C (+ 12 °C) 0 °C (inlet)/  3 °C (outlet) + 10 °C (inlet)/+ 7 °C (outlet) Table 5 Maximum ventilation exhaust air available [m3/h], at a temperature of 20 °C and with humidity of 5,5 g/m3 Declared load profile XXS XS S M L XL XXL 3XL 4XL Maximum ventilation exhaust air available 109 128 128 159 190 870 1 021 2 943 8 830 6. TECHNICAL PARAMETERS OF WATER HEATERS The following parameters shall be established for water heaters: (a) the daily electricity consumption Qelec in kWh, rounded to three decimal places; (b) the declared load profile, expressed by the appropriate letter in accordance with Table 1 of this Annex; (c) the sound power level LWA , in dB, indoors, rounded to the nearest integer (for heat pump water heaters, if applicable); in addition, for water heaters using fossil and/or biomass fuels: (d) the daily fuel consumption Qfuel in kWh in terms of GCV, rounded to three decimal places; (e) the emissions of nitrogen oxides, expressed in nitrogen dioxide, in mg/kWh fuel input in terms of GCV, rounded to the nearest integer; in addition, for water heaters for which the value of smart is declared as being 1: (f) the weekly fuel consumption with smart controls Qfuel,week,smart in kWh in terms of GCV, rounded to three decimal places; (g) the weekly electricity consumption with smart controls Qelec,week,smart in kWh, rounded to three decimal places; (h) the weekly fuel consumption without smart controls Qfuel,week in kWh in terms of GCV, rounded to three decimal places; (i) the weekly electricity consumption without smart controls Qelec,week in kWh, rounded to three decimal places; in addition, for storage water heaters with declared load profiles 3XS, XXS and XS: (j) the storage volume V in litres, rounded to one decimal place; in addition, for storage water heaters with declared load profiles M, L, XL, XXL, 3XL and 4XL: (k) the mixed water at 40 °C V40 in litres, rounded to the nearest integer; in addition, for solar water heaters: (l) the collector aperture area Asol in m2, rounded to two decimal places; (m) the zero-loss efficiency Ã ·0 , rounded to three decimal places; (n) the first-order coefficient a1 in W/(m2 K), rounded to two decimal places; (o) the second-order coefficient a2 in W/(m2 K2), rounded to three decimal places; (p) the incidence angle modifier IAM, rounded to two decimal places; (q) the pump power consumption solpump in W, rounded to two decimal places; (r) the standby power consumption solstandby in W, rounded to two decimal places; in addition, for heat pump water heaters: (s) the sound power level LWA in dB, outdoors, rounded to the nearest integer. 7. TECHNICAL PARAMETERS OF HOT WATER STORAGE TANKS The following parameters shall be established for hot water storage tanks: (a) the storage volume V in litres, rounded to one decimal place; (b) the standing loss S in W, rounded to one decimal place. ANNEX IV Calculations 1. For the purposes of compliance and verification of compliance with the requirements of this Regulation, calculations shall be made using harmonised standards the reference numbers of which have been published for this purpose in the Official Journal of the European Union, or using other appropriate calculation methods that take into account the generally recognised state-of-the-art methods. They shall meet the technical parameters and calculations set out in points 2 to 5. Technical parameters used for the calculations shall be measured in accordance with Annex III. 2. TECHNICAL PARAMETERS OF WATER HEATERS The following parameters shall be calculated for water heaters under average climate conditions: (a) the water heating energy efficiency Ã ·wh in %, rounded to one decimal place; in addition, for solar water heaters under average climate conditions: (b) the annual non-solar heat contribution Qnonsol in kWh in terms of primary energy for electricity and/or in kWh in terms of GCV for fuels, rounded to one decimal place; (c) the heat generator water heating energy efficiency Ã ·wh,nonsol in %, rounded to one decimal place; (d) the annual auxiliary electricity consumption Qaux in kWh, rounded to one decimal place. 3. CALCULATION OF THE WATER HEATING ENERGY EFFICIENCY Ã ·wh (a) Conventional water heaters and heat pump water heaters The water heating energy efficiency is calculated as follows: For water-/brine-to-water heat pump water heaters, the electricity consumption of one or more ground water pumps shall be taken into account. (b) Solar water heaters The water heating energy efficiency is calculated as follows: Where: 4. DETERMINATION OF THE SMART CONTROL FACTOR SCF AND OF SMART CONTROL COMPLIANCE smart (a) The smart control factor is calculated as follows: (b) If SCF  ¥ 0,07, the value of smart shall be 1. In all other cases, the value of smart shall be 0. 5. DETERMINATION OF THE AMBIENT CORRECTION TERM Qcor The ambient correction term is calculated as follows: (a) for conventional water heaters using electricity: (b) for conventional water heaters using fuels: (c) for heat pump water heaters: Where: the k-values are given in Table 6 for each load profile. Table 6 k-values 3XS XXS XS S M L XL XXL 3XL 4XL k 0,23 0,23 0,23 0,23 0,23 0,23 0,23 0,0 0,0 0,0 ANNEX V Verification procedure for market surveillance purposes For the purposes of checking conformity with the requirements laid down in Annex II, Member State authorities shall test a single water heater or hot water storage tank. The values declared by the manufacturer shall meet the requirements set out in Annex II. If the measured parameters do not meet the values declared by the manufacturer, in accordance with Article 4(2), within the ranges set out in Table 7, the measurement shall be carried out on three additional water heaters or hot water storage tanks. The arithmetic mean of the measured values of these three water heaters or hot water storage tanks shall meet the requirements laid down in Annex II within the ranges set out in Table 7. Otherwise, the model and all other equivalent water heater models or hot water storage tanks models shall be considered not to comply. The Member States authorities shall provide the test results and other relevant information to the authorities of the other Member States and to the Commission within one month of the decision being taken on the non-compliance of the model. Member State authorities shall use the procedures set out in Annexes III and IV. Table 7 Verification tolerances Measured parameter Verification tolerance Daily electricity consumption Qelec The measured value shall not be more than 5 % higher than the rated value (1). Sound power level LWA , indoors and/or outdoors The measured value shall not be more than 2 dB higher than the rated value. Daily fuel consumption Qfuel The measured value shall not be more than 5 % higher than the rated value. Emissions of nitrogen oxides The measured value shall not be more than 20 % higher than the rated value. Weekly fuel consumption with smart controls Qfuel,week,smart The measured value shall not be more than 5 % higher than the rated value. Weekly fuel consumption without smart controls Qfuel,week The measured value shall not be more than 5 % higher than the rated value. Weekly electricity consumption with smart controls Qelec,week,smart The measured value shall not be more than 5 % higher than the rated value. Weekly electricity consumption without smart controls Qelec,week The measured value shall not be more than 5 % higher than the rated value. Storage volume V The measured value shall not be more than 2 % lower than the rated value. Mixed water at 40 °C V40 The measured value shall not be more than 3 % lower than the rated value. Collector aperture area Asol The measured value shall not be more than 2 % lower than the rated value. Pump power consumption solpump The measured value shall not be more than 3 % higher than the rated value. Standby power consumption solstandby The measured value shall not be more than 5 % higher than the rated value. Standing loss S The measured value shall not be more than 5 % higher than the rated value. (1) Rated value means the value declared by the manufacturer. ANNEX VI Indicative benchmarks referred to in Article 6 At the time of entry into force of this Regulation, the best available technology on the market for water heaters and hot water storage tanks in terms of water heating energy efficiency, sound power level, standing loss and emissions of nitrogen oxides was identified as follows: 1. BENCHMARKS FOR WATER HEATING ENERGY EFFICIENCY OF WATER HEATERS: Declared load profile 3XS XXS XS S M L XL XXL 3XL 4XL Water heating energy efficiency 35 % 35 % 38 % 38 % 75 % 110 % 115 % 120 % 130 % 130 % 2. BENCHMARKS FOR SOUND POWER LEVEL (LWA ), OUTDOORS, OF HEAT PUMP WATER HEATERS WITH: (a) rated heat output  ¤ 6 kW: 39 dB; (b) rated heat output > 6 kW and  ¤ 12 kW: 40 dB; (c) rated heat output > 12 kW and  ¤ 30 kW: 41 dB; (d) rated heat output > 30 kW and  ¤ 70 kW: 67 dB. 3. BENCHMARK FOR STANDING LOSS OF HOT WATER STORAGE TANKS WITH STORAGE VOLUME V, EXPRESSED IN LITRES: 4. BENCHMARK FOR EMISSIONS OF NITROGEN OXIDES, EXPRESSED IN NITROGEN OXIDE, OF CONVENTIONAL WATER HEATERS USING GASEOUS FUELS: 35 mg/kWh fuel input in terms of GCV The benchmarks specified in points 1, 2 and 4 do not necessarily imply that a combination of these values is achievable for a single water heater.